Title: From John Adams to William Tudor, Sr., 15 April 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir—
Quincy April 15th 1817—

I have received your obliging favour of the 8th. but cannot consent to your resolution to ask no more questions. Your questions revive my sluggish memory—. Since our national Legislature have established a national Painter, a wise measure for which I thank them, my imagination runs upon the art & has already painted I know not how many historical pictures. I have sent you one give me leave to send you another. The bloody rencounter between the citizens & the soldiers on the 5th  March 1770, produced a tremendous sensation throughout the town & country. The people assembled first at Fanieul Hall & adjourned to the old South church to the number, as was conjectured, of ten or 12 thousand men among whom were the most virtuous, substantial, independent, disinterested, & intelligent citizens. They formed themselves into a regular deliberative body, chose their moderator & Secretary, entered into discussions, deliberations & debates, adopted resolutions appointed committees. What has become of these records, Mr. Tudor? Where are they? Their resolutions in public were conformable to those of every man in private, who dared to express his thoughts or his feelings “that the regular soldiers sh’d be banish’d from the town at all hazards.” Jonathan Williams, a very pious, inoffensive & conscientious gentleman was their moderator. A Remonstrance to the Gov— or the Gov— & council was ordain’d, & a demand that the regular troops should be removed from the town. A committee was appointed to present this remonstrance, of which Samuel Adams was the chairman.
Now for the picture. The theatre & the scenery are the same with those at the discussion of writs of assistants. The same glorious portraits of king Charles the 2d the & king James the 2d; to which might & sh’d be added little, miserable likenesses of Gov Winthrop, Gov Broadstreet, Gov Endicott & Gov Belcher, hung up, in obscure corners of the room. Lieut Gov— Hutchinson, Commander in chief in the absence of the Gov—must be  placed at the head of the council table. Lieut Col— Dalrymple, commanderin chief of his majesty’s military forces taking rank of all his majesties military forces counsellors must be seated by the side of the Lieut Gov— & commander in chief of the province. Eight & twenty counsellors must be painted, all seated at the council board. Let me see! what costume? What was the fashion of that day? In the month of March? Large white wigs; English, Scarlet cloth cloaks, some of them with gold laced hats, not on their heads indeed in so august a presence, but on the table before them, or under the table beneath them. Before these illustrious personages, appeared Samuel Adams a member of the House of Representatives and their clerk now at the head of the committee of the great Assembly at the Old South. Thucidides, Livy or Sallust would make a speech for him. Or perhaps the Italian Botta, if he had known any thing of this transaction, one of the most important of the revolution but I am wholly incapable of it; & if I had vanity enough to think myself capable of it should not dare attempt it. He represented the state of the town & the country, the dangerous, ruinous & fatal effects of standing armies in populous cities in time of peace, & the determined resolution of the public, that the regular troops at all events should be removed from the town. Lieut Gov— Hutchinson, then commander in chief at the head of a trembling council said “He had no authority over the kings troops” that “they had their separate commander & separate orders & instructions & that he could not interfere with them.” Mr. Adams instantly appealed to the charter of the province, by which the Gov—, & in his absence the Lieut Gov— was constituted commander in chief of all military & naval power within its jurisdiction.” So obviously true & so irrefragible was the reply, that it is astonishing that Mr. Hutchinson should have so grossly betrayed the constitution & so obviously attrociously have violated the duties of his office by asserting the contrary. But either the fears or the ambition of this Gentleman, upon this & many other occasions, especially in his controversy with the two houses, three years afterwards on the supremacy of parliament; appear to have totally disarranged his understanding. He certainly asserted in public, in the most solemn manner, a multitude of the roundest falshoods, which he must have known to be such & which he must have known could be easily & would certainly be detected, if he had not wholly lost his Memory, even of his own public writings. You Mr. Tudor, knew Mr. Adams from your childhood to his death. In his common appearance, he was a plain simple decent citizen of middling stature dress & manners. He had an exquisite ear for music & a charming voice when he pleased to exert it. Yet his ordinary speeches in town meeting in the house of representatives & in congress, exhibited nothing extraordinary, yet, upon great occasions, when his deeper feelings were excited, he erected himself or rather nature seem’d to erect him, without the smallest symptom of affectation into an upright dignity of figure & gesture & gave a harmony to his voice which made a strong impression on spectators & auditors, the more lasting for the purity correctness & nervous elegance of his style. This was a delicate, & a dangerous crisis. The question in the last resort was, whether the town of Boston should become a scene of carnage & desolation or not? Humanity to the soldiers conspired with a regard for the safety of the town, in suggesting the wise measure of calling the town together to deliberate. For nothing short of the most Solemn promises to the people that the soldiers should at all hazards be driven from the town had preserved its peace. Not only, the immense assemblies of the people from day to day: but military arrangements from night to night were necessary to keep the people & the soldiers from getting together by the ears. The life of a red coat would not have been safe in any street or corner of the town. Nor would the lives of the inhabitants have been much more secure. The whole militia of the city was in requisition, & military watches & guards were every where placed. We were all upon a level: No man was eximpted, our military officers were our only superiors. I had the honour to be summoned, in my turn, & attended at the state-house, with my musquet & bayonet, my broad sword & cartridge box, under the command of the famous Paddock. I know you will laugh at my military figure, but I believe there was not a more obedient soldier in the Regiment, nor one more impartial between the people & the regulars. In this character I was upon duty all night in my turn. No man appeared more anxious or more deeply impressed with a sense of danger on all sides than ever, frequently & us  our commander Paddock. He called me, common soldier as I was, frequently to both to his councils. I had a great deal of conversation with him; & no man appeared more apprehensive of a fatal calamity to the town or more zealous, by every prudent measure to prevent it.
Such was the situation of affairs when Samuel Adams was reasoning with Lt Gov Hutchinson & Lt Col Dalrimple. He had fairly driven them from all their outworks breastworks & entrenchments, to their citadel. There they paused & considered & deliberated. The heads of Hutchinson & Dalrimple were laid together in whispers for a long time. When the whispering ceas’d a long & solemn pause ensued, extremely painful to an impatient expecting audience. Hutchinson in time broke silence & He had consulted with Col Dalrymple, & the Col had authorized him to say that he might order one regiment down to the Castle, if that would satisfy the people. With a self recollection a self possession a self command a presence of mind, that was admired by every man present—Samuel Adams arose with an air of dignity and majesty of which he was sometimes capable stretched forth his arm though even then quivering with palsy, &—with an harmonious voice & decisive tone, said “If the Lieut Gov. or Col Dalrimple or both together have authority to remove two & nothing one regiment, they have authority to remove two,—& nothing short of the total evacuation of the town by all the regular troops, will satisfy the public mind or preserve the peace of the province.” These few words thrilled through the veins of every man in the audience & produced the great result, After a little awkward hesitation it was agreed that the town sh’d be evacuated & both regiments sent to the castle. After all this gravity it is merry enough to relate that William Molineaux was obliged to march side by side with the commander of some of these troops: to protect them from the indignation of the people, in their progress to the wharf of embarkation for the castle—Nor is it less amusing that lord north, as I was repeatedly & credibly informed in England, with his characteristic mixture of good humour & sarcasm ever afterwards call’d these troops by the title of “Sam Adams’s two regiments.”
The painter should seize upon the critical moment, when Samuel Adams stretched out his arm, & made his last speech.
It will be as difficult to do him justice as to paint an Apollo, & the transaction deserves to be painted as much as the Surrender of Burgoine. Whether any artist will ever attempt it I know not—
John Adams